DETAILED ACTION
This action is responsive to the following communications: Original Application filed on February 17, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2020/0262063 A1.1 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 12, and 18 are the independent claims. Claims 1-20 are rejected.

Priority



Applicants properly claim the benefit of U.S. Provisional Patent Application No. 62/806,063, filed on February 15, 2019.

Specification
The disclosure is objected to because of the following informalities:  
The Specification is missing a description and reference to step 508 (assign each user a set of process steps). It appears that this should appear either at the end of paragraph 0027 or the beginning of paragraph 0028.
In paragraph 0034, when describing step 602, the Specification recites “…a supervisor robot cans 602 robotics process automation system...” This should recite “…a supervisor robot scans
Also, references to steps 604 and 608 are missing. 604 should be referenced in paragraph 0034 at the end of the sentence describing step 602. There is no description of step 608 in the Specification (however, paragraph 0035 describes the outcome of step 608). A description and reference to 608 should appear at the beginning of paragraph 0035. Alternatively, the beginning of paragraph 0035 can be rewritten to incorporate step 608 (e.g., “Once the one or more worker robots have been assigned the set of process steps, the supervisor robot transmits a ‘start’ request message 608 to the worker robots, who, upon receipt, begins to complete 610, 612 the set of process steps.”). Applicants are free to choose their own language.
Appropriate corrections are required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claim 1, there are two sub-steps labelled “b.” The second “b,” and the remaining sub-steps should be renumbered appropriately.
In claim 12, there are two sub-steps labelled “b” and two sub-steps labelled “e.” The second “d,” and the remaining sub-steps should be renumbered appropriately.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Dependent claim 4 recites “wherein the set of process steps unique to each user is assigned based on a tag.” The word “tag” (including synonyms such as “hashtag”) does not appear in the Specification. All descriptions of how the set of process steps are assigned to users only recite that they are assigned based on the user’s role (see, e.g., paragraphs 0023-0024). 
	The test of compliance with the written description requirement is whether the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.2 Furthermore, while originally filed claims—such as dependent claim 4—are presumed to be supported by adequate written description (see In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976)), lack of adequate written description can still arise when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.

	Accordingly, dependent claim 4 is rejected as failing to comply with the written description requirement.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0067108 A1, filed by Pedigo et al., on August 31, 2012, and published on March 6, 2014 (hereinafter Pedigo), in view of U.S. Patent Application Publication No. 2016/0098467 A1, filed by Reed et al., on March 23, 2015, and published on April 7, 2016 (hereinafter Reed).

With respect to independent claim 1, Pedigo discloses a system providing a multi-tenant dashboard for allowing tenants to execute and evaluate an automated software system, comprising: 
	a. one or more robotics processing machines; Pedigo discloses a system for dynamic control of autonomous robots (see Pedigo, Fig. 1; see also, Pedigo, paragraphs 0009-0013 [describing the environment of Fig. 1, of a manufacturing system comprising at least one machine controller (e.g., master robot), and a plurality of worker machines, which work to construct, assemble, fabricate, etc., a product, communicating with each other and the controller via a communication linkage, the worker 
	b. a robotic process automation system operating on a first computing device configured to execute a set of business rules using one or more of the robotics processing machines, Pedigo discloses the robotic process automation system operating on computing devices to execute business rules using the machines (see Pedigo, paragraphs 0015 [a given machine is programmed to complete various tasks corresponding to task management to complete the project for the manufacturing system] and 0031 [briefly describing the process of Fig. 2 for controlling the machines]; see also, Pedigo, paragraphs 0009-0013 and 0017, described supra).
	The first computing device, comprising: 
		i. a memory storing instructions; and ii. a hardware processor coupled to the memory; .
		Wherein the hardware processor is configured by the instructions to: Pedigo discloses a computing device comprising memory coupled to a hardware processor configured to execute the autonomous robot manufacturing system (see Pedigo, paragraphs 0009-0013, described supra).
Pedigo fails to express disclose the system configured to a) establish at least one tenant profile with identifying information.
	However, Reed teaches using a multi-tenant system which onboards a plurality of tenants, storing tenant identifying information (e.g., profiles) (see Reed, paragraphs 0032-0034 [defining the terms ‘client device,’ ‘user system,’ ‘client side user system,’ ‘multi-tenant database system,’ and ‘user profile’], 0042 [users in a multi-tenant system can monitor performance metrics and related data which is kept logically separate from other tenants based on the tenant profile], 0044 [allow a user of the multi-tenant database to access, process, and view information available to the user based on the user’s 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedigo and Reed before him before the effective filing date of the claimed invention, to modify the system of Pedigo to incorporate onboarding tenants to a multi-tenant system as taught by Reed. One would have been motivated to make such a combination because this allows a user to have real-time access to performance data in a multi-tenant system, as taught by Reed (see Reed, paragraph 0008 [“However, while users have access to lots of CRM data, it would be desirable to have a real-time tool for users to visualize and track their own performance in securing sales, for example. Accordingly, it is desirable to provide a tool that allows users to monitor certain metrics in an interesting and engaging manner.”]).
	Pedigo, as modified by Reed, further teaches the system configured to:
			b) establish one or more users within the at least one tenant profile; Reed further teaches establishing one or more users within each tenant profile (see Reed, paragraphs 0032-0034, 0044, and 0052, described supra).
			[c]) assign roles to each of the one or more users within the at least one tenant profile; Reed further teaches that users can be assigned to roles, as in a hierarchical system (see Reed, paragraph 0039 [systems can have hierarchical structures with users assigned to different roles or permission levels, which can be controlled by an admin user to assign the users to the roles]).
			[d]) execute a set of process steps unique to each user; Pedigo further teaches that unique process steps associated with the worker machines may be assigned to users so that they can perform the task manually, if necessary (see Pedigo, paragraph 0022 [personnel can be assigned to manually perform some of the robotic tasks for a given machine if the machine is unavailable to do so]).
			[e]) send messages through a messaging system notifying the at least one tenant of status of the automation system; Reed further teaches sending messages via a messaging system to the tenant of performance within the automation system to generate performance metrics (see Reed, paragraphs 0032-0034, 0039, 0044, and 0052, described supra).

With respect to dependent claim 2, Pedigo, as modified by Reed, teaches the system of claim 1, as described above.
	Reed further teaches the system 
Wherein the system includes a multi-role architecture that assigns the at least one user a unique role defining the at least one user's accessibility within the system, Reed further teaches assigning roles to users, typically by an admin user (see Reed, paragraph 0039, described supra, claim 1).
Wherein the role assigned to the at least one user grants or denies access to view and edit information of the robotic process automation system through the multi-tenant dashboard; Reed further teaches the admin user defining permission levels for each user (see Reed, paragraph 0039, described supra, claim 1).

With respect to dependent claim 3, Pedigo, as modified by Reed, teaches the system of claim 2, as described above.
	Pedigo and Reed further teach the system wherein the set of process steps is unique to each user based on the unique role assigned.
	Pedigo further teaches that the set of assigned process steps are unique to each user (see Pedigo, paragraph 0022, described supra, claim 1).
	Additionally, Reed further teaches that users are assigned tasks, permissions, etc., based on the user’s role within the multi-tenant system (see Reed, paragraph 0039, described supra, claim 1).
dependent claim 5, Pedigo, as modified by Reed, teaches the system of claim 1, as described above.
	Pedigo further teaches the system wherein the system further comprises a triggering system which comprises of two or more robots, the triggering system for starting a set of process steps automatically.
	Pedigo further teaches that the controller is able to trigger a worker to start working on an assignment automatically (see Pedigo, paragraphs 0026 [controller is configured to control the operation of the worker machines, including controlling them to start or stop a task], 0037-0038 [describing task allocation from the controller to the worker machines based on various criteria], and 0044 [executing the tasks, includes triggering initiation of the work]; see also, Pedigo, paragraphs 0009-0013, described supra, claim 1).

With respect to dependent claim 6, Pedigo, as modified by Reed, teaches the system of claim 5, as described above.
	Pedigo further teaches the system wherein the triggering system comprises a method of completing the set of process steps, the method comprising: 
Prompting a first robot to search the robotics process automation system for a set of process steps that need to be completed; Pedigo further teaches scanning for uncompleted tasks (see Pedigo, paragraph 0052 [the controller determines all uncompleted tasks, and determines which of the uncompleted tasks are valid (capable of being performed)]).
Assigning a second robot a task of completing the process steps; Pedigo further teaches the controller assigning one or more worker machines to complete the task (see Pedigo, paragraphs 0042 [task assignments can be defined in any manner] and 0048 [controller can add a machine to a particular task or reallocate machines from one task to another]; see also, Pedigo, supra, claim 5; see also, Pedigo, paragraphs 0009-0013, described supra, claim 1).
Sending a start request through the messaging system to the second robot to begin completion of the process steps; Pedigo further teaches sending a start request to a worker machine (see Pedigo, paragraph 0044, described supra, claim 5).
The second robot notifying the first robot through the messaging system when the process steps are complete; Pedigo further teaches that the machines are in constant contact with the controller updating the controller of status, availability, or exceptions/errors (see Pedigo, paragraphs 0049-0050 [monitoring the process variable to ascertain the status of completion of tasks, rates of completion, projected completion, comparison to plan, etc.]; see also, Pedigo, paragraph 0052, described supra).

With respect to dependent claim 7, Pedigo, as modified by Reed, teaches the system of claim 6, as described above.
	Pedigo further teaches the system wherein the method further includes the first robot temporarily deactivating the second robot when there are no process steps to complete.
	Pedigo further teaches that the controller can transition worker machines from available to unavailable as the need arises, such as when the tasks are complete (see Pedigo, paragraphs 0047 [controller can remove worker machines and transition them to unavailable as necessary] and 0059 [determining when tasks are complete and shutting down the system]).

With respect to dependent claim 8, Pedigo, as modified by Reed, teaches the system of claim 6, as described above.
	Pedigo further teaches the system wherein the method further includes the second robot notifying the first robot when an exception has occurred, and the process steps cannot be completed.
	Pedigo further teaches the worker robots communicating with the controller, informing the controller or status, including exceptions that the worker machine cannot overcome (see Pedigo, paragraph 0019 [describing conditions in which a machine becomes unavailable, such as inability to complete the task]; see also, Pedigo, paragraphs 0048-0050 and 0052, described supra, claim 6).

With respect to dependent claim 9, Pedigo, as modified by Reed, teaches the system of claim 1, as described above.
	Pedigo and Reed further teach the system wherein the processor is further configured by the instructions to define a set of key performance indicators unique to the at least one tenant that indicate the performance of the robotics process automation system.
	Pedigo further teaches that the controller monitors the worker machines via a process variable which indicates performance of the worker machines (see Pedigo, paragraphs 0049-0050, described supra, claim 6).
	Additionally, Reed further teaches defining a set KPIs indicating performance of each user (see Reed, paragraphs 0064-0065 [personalized performance metrics are provided to each user for view and analysis]).

With respect to dependent claim 10, Pedigo, as modified by Reed, teaches the system of claim 1, as described above.
	Reed further teaches the system wherein the set of key performance indicators may be viewed by the at least one tenant via the multi-tenant dashboard for a specified time period, as a comparison between current time period versus a prior time period, and as an aggregation of completed process steps.
supra, claim 9).

With respect to independent claim 12, Pedigo discloses a system providing a multi-tenant dashboard for allowing tenants to execute and evaluate an automated software system, comprising: 
	a. one or more robotics processing machines; Pedigo discloses a system for dynamic control of autonomous robots (see Pedigo, Fig. 1; see also, Pedigo, paragraphs 0009-0013 and 0017, described supra, claim 1).
	b. a robotic process automation system operating on a first computing device configured to execute a set of business rules using one or more of the robotics processing machines, Pedigo discloses the robotic process automation system operating on computing devices to execute business rules using the machines (see Pedigo, paragraphs 0009-0013, 0015, and 0017, described supra, claim 1).
	The first computing device, comprising: 
		i. a memory storing instructions; and ii. a processor coupled to the memory, wherein the processor is configured by the instructions to: Pedigo discloses a computing device comprising memory coupled to a hardware processor configured to execute the autonomous robot manufacturing system (see Pedigo, paragraphs 0009-0013, described supra, claim 1).
Pedigo fails to expressly disclose the system configured to a) establish at least one tenant profile with identifying information.

	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedigo and Reed before him before the effective filing date of the claimed invention, to modify the system of Pedigo to incorporate onboarding tenants to a multi-tenant system as taught by Reed. One would have been motivated to make such a combination because this allows a user to have real-time access to performance data in a multi-tenant system, as taught by Reed (see Reed, paragraph 0008, described supra, claim 1).
	Pedigo, as modified by Reed, further teaches the system configured to:
			b) establish one or more users within the at least one tenant profile; Reed further teaches establishing one or more users within each tenant profile (see Reed, paragraphs 0032-0034, 0044, and 0052, described supra, claim 1).
			[c]) assign roles to each of the one or more users within the at least one tenant profile; Reed further teaches that users can be assigned to roles, as in a hierarchical system (see Reed, paragraph 0039, described supra, claim 1).
			[d]) define key performance indicators stored within the memory; Pedigo further teaches that the controller monitors the worker machines via a process variable which indicates performance of the worker machines (see Pedigo, paragraphs 0049-0050, described supra, claim 6). 
			[e]) allocate a set of process steps unique to each user; Pedigo further teaches that unique process steps associated with the worker machines may be assigned to users so that they can perform the task manually, if necessary (see Pedigo, paragraph 0022, described supra, claim 1).
			[f]) activate a triggering system comprising two or more robots, to evaluate and complete the set of process steps; Pedigo further teaches that the controller is able to trigger a worker to start working on an assignment automatically (see Pedigo, paragraphs 0026, 0037-0038, and 0044, described supra, claim 5; see also, Pedigo, paragraphs 0009-0013, described supra, claim 1).
			[g]) send messages through a messaging system notifying tenants of status of the robotics process automation system based on execution of the set of process steps; Pedigo further teaches that the machines are in constant contact with the controller updating the controller of status, availability, or exceptions (see Pedigo, paragraphs 0049-0050 and 0052, described supra, claim 6).

With respect to dependent claim 13, Pedigo, as modified by Reed, teaches the system of claim 12, as described above.
	Reed further teaches the system 
Wherein the system includes a multi-role architecture that assigns the at least one user a unique role defining the at least one user's accessibility within the system, Reed further teaches assigning roles to users, typically by an admin user (see Reed, paragraph 0039, described supra, claim 1).
Wherein the role assigned to the at least one user grants or denies access to view and edit information of the robotics process automation system through the multi-tenant dashboard; supra, claim 1).

With respect to dependent claim 14, Pedigo, as modified by Reed, teaches the system of claim 12, as described above.
	Pedigo further teaches the system wherein the triggering system comprises a method of completing the set of process steps, the method comprising: 
Prompting a first robot to search the robotics process automation system for a set of process steps that need to be completed; Pedigo further teaches scanning for uncompleted tasks (see Pedigo, paragraph 0052, described supra, claim 6).
Assigning a second robot a task of completing the process steps; Pedigo further teaches the controller assigning one or more worker machines to complete the task (see Pedigo, paragraphs 0042 and 0048, described supra, claim 6; see also, Pedigo, paragraphs 0037-0038 and 0044, described supra, claim 5; see also, Pedigo, paragraphs 0009-0013, described supra, claim 1).
Sending a start request through the messaging system to the second robot to begin completion of the process steps; Pedigo further teaches sending a start request to a worker machine (see Pedigo, paragraph 0044, described supra, claim 5).
The second robot notifying the first robot through the messaging service when the process steps are complete; Pedigo further teaches that the machines are in constant contact with the controller updating the controller of status, availability, or exceptions/errors (see Pedigo, paragraphs 0049-0050 and 0052, described supra, claim 6).

With respect to dependent claim 15, Pedigo, as modified by Reed, teaches the system of claim 14, as described above.
wherein the method further includes the first robot temporarily deactivating the second robot when there are no process steps to complete.
	Pedigo further teaches that the controller can transition worker machines from available to unavailable as the need arises, such as when the tasks are complete (see Pedigo, paragraphs 0047 and 0059, described supra, claim 7).

With respect to dependent claim 16, Pedigo, as modified by Reed, teaches the system of claim 12, as described above.
	Pedigo further teaches the system wherein the method further includes the second robot notifying the first robot when an exception has occurred, and the process steps cannot be completed.
	Pedigo further teaches the worker robots communicating with the controller, informing the controller or status, including exceptions that the worker machine cannot overcome (see Pedigo, paragraph 0019, described supra, claim 8; see also, Pedigo, paragraphs 0048-0050 and 0052, described supra, claim 6).

Independent claim 18, and its respective dependent claims 19 and 20, recite a computer-implemented method for monitoring the performance of an automated processing system performed by the system of independent claim 12, and its respective dependent claims 13 and 14. Accordingly, independent claim 18, and its respective dependent claims 19 and 20, are rejected under the same rationales used to reject independent claim 12, and its respective dependent claims 13 and 14, which are incorporated herein.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedigo, in view of Reed, further in view of U.S. Patent Application Publication No. 2007/0157205 A1, filed by Wadhwa on December 29, 2005, and published on July 5, 2007 (hereinafter Wadhwa)

With respect to dependent claim 4, Pedigo, as modified by Reed, teaches the system of claim 2, as described above.
Pedigo and Reed fail to further teach the system wherein the set of process steps unique to each user is assigned based on a tag.
	However, Wadhwa teaches assigning a task (or set of tasks) to users based on task identifiers (e.g., tags) or set identifiers (e.g., tags) associated with the assignment at hand (see Wadhwa, Figs. 4-5; see also, Wadhwa, paragraphs 0001 [projects are usually organized as a series of tasks or assignments performed by multiple employees], 0012 [tasks may be grouped into a logical set for ease in tracking performance, which may be considered as a label (e.g., tag) for the task], 0013 [each task is assigned a unique task identifier], 0018-0020 [describing Fig. 4, in which tasks are grouped into sets, delineated by roles, which are assigned to users], and 0021-0022 [describing Fig. 5, describing how to retrieve the status of any task or set]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedigo, Reed, and Wadhwa before him before the effective filing date of the claimed invention, to modify the system of Pedigo, as modified by Reed, to incorporate assigning tasks based on identifiers as taught by Wadhwa. One would have been motivated to make such a combination because this allows a tasks to be more efficiently organized and assigned, as taught by Wadhwa (see Wadhwa, paragraph 0004 [“Instead, what it needed is a method for grouping together tasks stored in multiple tables in a database to simplify the tracking of multiple tasks.”]).

dependent claim 11, Pedigo, as modified by Reed, teaches the system of claim 1, as described above.
Although Pedigo teaches that worker machines are assigned tasks that may be partially unique and partially common (see Pedigo, paragraphs 0009-0013, 0015, and 0017, described supra, claim 1), Pedigo and Reed fail to further teach the system wherein the set of process steps allows for differentiation between each user, such that one or more of the process steps are the same between a first and second user and one or more of the process steps are different between the first and second user.
	However, Wadhwa teaches that for any set of tasks, two or more users may have common sets of tasks and unique sets of tasks (see Wadhwa, Fig. 4; see also, Wadhwa, paragraphs 0018-0020, described supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedigo, Reed, and Wadhwa before him before the effective filing date of the claimed invention, to modify the system of Pedigo, as modified by Reed, to incorporate assigning tasks to users where some tasks are common and others are unique as taught by Wadhwa. One would have been motivated to make such a combination because this allows a tasks to be more efficiently organized and assigned amongst users, as taught by Wadhwa (see Wadhwa, paragraph 0004, described supra, claim 4).

With respect to dependent claim 17, Pedigo, as modified by Reed, teaches the system of claim 12, as described above.
Although Pedigo teaches that worker machines are assigned tasks that may be partially unique and partially common (see Pedigo, paragraphs 0009-0013, 0015, and 0017, described supra, claim 1), Pedigo and Reed fail to further teach the system wherein the set of process steps allows for differentiation between each user, such that one or more of the process steps are the same between a first and second user and one or more of the process steps are different between the first and second user.
supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedigo, Reed, and Wadhwa before him before the effective filing date of the claimed invention, to modify the system of Pedigo, as modified by Reed, to incorporate assigning tasks to users where some tasks are common and others are unique as taught by Wadhwa. One would have been motivated to make such a combination because this allows a tasks to be more efficiently organized and assigned amongst users, as taught by Wadhwa (see Wadhwa, paragraph 0004, described supra, claim 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 7,673,302 B1 (Managing a messaging queue for interrelated messages).
U.S. Patent No. 8,972,868 B2 (Workflow task decomposition for distribution to users).
U.S. Patent No. 9,043,327 B1 (Monitoring data in a multi-tenant system using pivot queries to generate visualizations).
U.S. Patent Application Publication No. 2003/0018681 A1 (Recovering from captured exceptions).
U.S. Patent Application Publication No. 2004/0249695 A1 (Task manager for business processes).
U.S. Patent Application Publication No. 2005/0108396 A1 (Role-based portal for workplace processes).
U.S. Patent Application Publication No. 2006/0112373 A1 (Visualizing application exceptions thrown during runtime).
U.S. Patent Application Publication No. 2007/0204082 A1 (Bus communication system with a controller device and a plurality of subordinate devices).
U.S. Patent Application Publication No. 2009/0288101 A1 (Exception resolution framework to analyze multiple exceptions simultaneously).
U.S. Patent Application Publication No. 2014/0019612 A1 (Multi-tenant monitoring system).
U.S. Patent Application Publication No. 2014/0058801 A1 (System for measuring metrics associated with user productivity for white collar employees).
U.S. Patent Application Publication No. 2014/0115385 A1 (Determining which exceptions are resolvable).
U.S. Patent Application Publication No. 2015/0134386 A1 (Optimizing group schedules for project completion).
U.S. Patent Application Publication No. 2015/0169733 A1 (Objective performance metrics).
U.S. Patent Application Publication No. 2015/0195348 A1 (Collective management of machine data).
U.S. Patent Application Publication No. 2016/0075015 A1 (Controlling a plurality of remote robots).
U.S. Patent Application Publication No. 2016/0320774 A1 (Controlling movement of autonomous robots).
U.S. Patent Application Publication No. 2018/0121840 A1 (Multi-tenant analytics with user customization visualizations).
U.S. Patent Application Publication No. 2019/0082286 A1 (Multi-tenant resource monitoring).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This may prove useful because the “as-filed” Specification lacks both paragraph and line indicators.
        2 For applications being examined under the first to file provisions of the AIA . For pre-AIA  inventions, the test would be whether the inventor had possession at the time of invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.